Citation Nr: 0929043	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  07-17 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee 
condition, claimed as degenerative joint disease.  

4.  Entitlement to service connection for a left knee 
condition, claimed as degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to April 
1974, from January 1991 to May 1991, and from January 2003 to 
December 2004.  His records indicate that he also served in 
the Oklahoma National Guard through 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Veteran participated in a video conference hearing with 
the undersigned Veterans Law Judge in August 2008.  A 
transcript of that proceeding has been associated with the 
Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the Veteran's 
claims on appeal.    

Upon further review of the claims folder, the Board observes 
that it appears that not all of the Veteran's service 
treatment records (STRs) have been obtained.  While the 
Veteran has submitted various STRs and the RO has obtained 
STRs for his period of active service from September 1967 to 
April 1974; however, complete STRs for the Veteran's periods 
of active service from January 1991 to May 1991 and January 
2003 to December 2006 do not appear to be associated with the 
claims folder. Consequently, on remand, the RO or the AMC 
should obtain any additional service treatment records from 
the Veteran's later periods of active service.  

In accordance with the October 2008 remand directives, the 
Veteran was afforded a VA audiological examination.  The 
examiner was asked to provide an opinion as to the etiology 
of the Veteran's bilateral hearing loss and tinnitus.  With 
respect to the Veteran's bilateral hearing loss, it was noted 
that the Veteran had a hearing loss disability upon entrance 
into service as noted in the September 1967 enlistment 
examination report.  The examiner provided a negative opinion 
and stated that the Veteran's bilateral hearing loss was not 
permanently aggravated by active service.  However, as stated 
above, the Veteran also served on active duty from January 
1991 to May 1991 and from January 2003 to December 2004.  The 
evidence shows that the Veteran was placed on a permanent 
profile for hearing loss in 2001 and an October 2004 
memorandum shows that all of the soldiers in the 1120th 
Maintenance Company, including the Veteran, were exposed to 
high levels of noise exposure and did not wear ear 
protection.  The examiner did not address the Veteran's 
subsequent periods of service and whether the Veteran's had a 
pre-existing bilateral hearing loss disability that 
aggravated by these subsequent periods of service.  Further, 
the examiner also opined that it was less likely than not 
that the Veteran's claim of tinnitus was a result of military 
service because the Veteran reported that his tinnitus began 
fifteen or sixteen years ago, well after the Veteran's 
discharge from the U.S. Navy.  However, again, the examiner 
did not take into account the Veteran's subsequent periods of 
service from January 1991 to May 1991 and from January 2003 
to December 2004 which would be within the Veteran's provided 
time period regarding when his tinnitus began.  In light of 
the above, the Board finds that the Veteran should be 
afforded a new audiological examination to address the 
aforementioned issues.  

In addition, the record reflects that the Veteran was 
afforded a VA examination in February 2009 to address the 
claims of service connection for a left knee condition and a 
right knee condition.  In regard to the Veteran's right knee, 
the examiner noted that the Veteran only complained two and a 
half years ago, subsequent to his January 2003 to December 
2004 period of active service and, consequently, provided a 
negative nexus opinion.  Contrary to the Veteran's reported 
history regarding the onset of his right knee condition and 
the VA examiner's opinion, the medical evidence of record 
indicates that the Veteran had right knee surgery in the mid 
to late 1990s and complained of bilateral knee pain during 
his 2003 to 2004 period of active service.  As the VA 
examiner's opinion relied upon a factual predicate which is 
inconsistent with the documented medical record, a new 
opinion is necessary to adjudicate the claim.  Further, as 
the service treatment records from the Veteran's subsequent 
periods of active service, which have not yet been obtained, 
may bear on the Veteran's claim for service connection for a 
left knee condition, the claim should also be remanded for a 
new examination.  

While the Board regrets that a remand of this matter will 
further delay a final decision in the claims on appeal, it 
finds that such action is necessary to ensure that the 
Veteran is afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National 
Personnel Records Center (NPRC) and/or any 
other appropriate agency and request 
copies of the Veteran's complete service 
treatment records from his periods of 
active service from January 1991 to May 
1991 and from January 2003 to December 
2004.  If attempts to obtain these records 
are unsuccessful, this should be 
documented in the claims file and the 
Veteran notified accordingly.  

2.  The Veteran should be afforded a VA 
orthopedic examination for the purpose of 
ascertaining the nature and extent of any 
left knee condition or right knee 
condition that may be present, and 
obtaining an opinion as to whether these 
conditions are etiologically related to 
his active service.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  

After examining the Veteran and the claims 
file, the examiner should be asked to 
identify the Veteran's current diagnosis, 
as well as an opinion as to whether "it 
is at least as likely as not" that the 
Veteran's right and left knee conditions 
are etiologically related to his active 
service.  The examiner should specifically 
note whether the Veteran's right and left 
knee conditions increased in severity 
during his period of active duty from 
January 2003 to December 2004 and, if so, 
whether this increase in severity was 
consistent with the natural progression of 
the disease or whether the increase 
represented a permanent worsening or 
"aggravation" of the disease beyond its 
natural progression.  The examiner should 
note that the Veteran's right and left 
knee conditions were first documented in 
the mid-1990s.

In providing the requested opinions, the 
examiner should be advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.  A rationale should be 
provided for every opinion expressed.  

3.  The Veteran should be afforded a VA 
audiological examination for the purpose 
of ascertaining the nature and extent of 
any bilateral hearing loss and tinnitus 
present and obtaining an opinion as to 
whether these conditions are etiologically 
related to his active service.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  

After examining the Veteran and the claims 
file, the examiner should be asked to 
identify the Veteran's current diagnosis, 
as well as an opinion as to whether "it 
is at least as likely as not" that the 
Veteran's bilateral hearing loss and 
tinnitus are etiologically related to his 
active service.  The examiner should 
specifically note whether the Veteran's 
bilateral hearing loss increased in 
severity during his period of active duty 
from January 1991 to May 1991 and from 
January 2003 to December 2004 and, if so, 
whether the increase in severity was 
consistent with the natural progression of 
the disease or whether the increase 
represented a permanent worsening or 
"aggravation" of the disease beyond its 
natural progression.  A rationale should 
be provided for every opinion expressed.  

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




